DETAILED ACTION
Claims 1-6, 32, 34-39, 41, 42 and 44-49 are under current consideration.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/7/2020 has been entered.
 Claim Rejections - 35 USC § 103-Necessitated by the Amendments
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-6, 32, 34-39, 41, 42 and 44-49 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combined teachings of Kwaks (US Patent 8961978-previously cited), Ekiert et al. (Science, 2011-cited by the IDS), Kauvar (PGPUB 2014/0322210-previously cited), Yasugi et al. (PLoS Pathogens, 2013-cited by IDS and attached form 892), Horowitz (PGPUB 2012/0128671-cited by the IDS) and Weltzin et al. (Clin. Microbiol. Rev., 1999-cited by IDS and attached form 892).
	Kwaks describes the human IgG monoclonal antibody CR9114 and other antibodies which are capable of neutralizing influenza H1 and H3 virus; see Table 10 of col. 48. Also see Example 10 of col. 36 which describes the prophylactic activity of CR9114 against influenza B/Florida/04/2006 virus (Yamagata), indicating that the antibody is neutralizing; see instant claims 1, 7, 8, 33, 37 and 40. The inventor describes the use of antigen-binding fragments, including Fab; see col. 4, lines 61+ and instant claim 5. The inventor describes the use of a pharmaceutically acceptable carrier and adjuvants; see col. 9, lines 35+ and col. 23, lines 34+; see claims 1 and 6. The term "neutralizing" as used herein in relation to the binding molecules of the disclosure refers to binding molecules that inhibit an influenza virus from replicatively infecting a target cell, regardless of the mechanism by which neutralization is achieved.  Thus, neutralization can, e.g., be achieved by inhibiting the attachment or adhesion of the virus to the cell surface, or by inhibition of the fusion of viral and cellular membranes following attachment of the virus to the target cell, and the like.
	Kwaks does not explicitly teach a combination of different antibodies as claimed in claims 1, 32, 41, 42 and 46-49.
Ekiert teaches that a cocktail of antibodies, including mAb CR6261 and CR8020, may protect against essentially all influenza A viruses implicated in human disease; see p. 849, middle column. The author also provides that an 
Kauvar is cited for teaching that Mab53 neutralizes infection by H1N1, H7N3, H5N1 and H9N2; see para. 44. The inventor also characterizes the functional properties of Mab579, including its neutralization properties of infection by H1N1 and H3N2; see Figure 2 and Examples 2+. See para. 40 for providing the following, which supports a combination of antibodies: [0040] Thus, it is particularly useful to provide antibodies or other binding moieties which bind to multiple types of hemagglutinin protein by constructing bispecific antibodies. Particularly useful combinations are those that combine the binding specificity of MAB53 (H1, H5, H9) with MAB579 (H3, H7). 
Yasugi describes the IgG HuMAb 5A7 as broadly neutralizing influenza B virus strains belonging to the Yamagata or Victoria lineage; see Discussion, p. 6. 
Horowitz describes pharmaceutical compositions comprising neutralizing antibodies against influenza A subtypes and the use thereof for the treatment or prophylaxis of influenza; see whole document. The composition may be formulated for intranasal administration and may be administered from about 1 ug/kg to 15 mg/kg; see para. 34 and 209.
Weltzin teaches that the antibody isotype may not be critical to the efficacy of topically administered antibodies in influenza studies; see p. 387, col. 1. The author 
It would have been obvious for one of ordinary skill in the art to prepare a combination of antibodies which would provide protection against both group 1 and group 2 influenza A viruses, as well as influenza B, including various combinations comprising CR9114, CR6261, CR8020, Mab579, Mab53 and Mab5A7 as readily available IgG antibodies. One would have been motivated to do so for the advantage of providing an ideal, universal therapy as taught by Ekiert.
	While Kwak and Ekiert do not explicitly teach administering the antibodies within 48 hours after presumed infection, 24 hours after presumed infection and more than 24 hours and within 72 hours after presumed infection, one of ordinary skill in the art would have motivated to administer the antibodies at various time points after the presumed infection in order to gain optimal results, including as soon as the patient can get an appointment with the doctor after the “presumed” infection. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify other parameters, including the amount of antibodies in a composition and final volume of the composition, depending on use of the composition for the advantage of optimizing results in different subjects in view of weight, age, medical history, etc. See Horowitz for teaching intranasal administration of influenza neutralizing antibodies which may be administered from about 1 ug/kg to 15 mg/kg of antibody. 

Separately, a microneutralization assay occurring in a tissue culture dish would not require a high amount of antibodies and a composition volume of 25 to 200 uL may be prepared for storage or shipment. Also note that a different rationale from Applicant’s is permissible; see MPEP 2144, “IV. RATIONAL DIFFERENT FROM APPLICANT’S IS PERMISSIBLE” which states that following: The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.
	There would have been a reasonable expectation of success given the underlying materials and methods are widely known and commonly used as evidenced by the prior art; for example, using various routes of administration, including inhalation, using different dosages in order to achieve an optimal result, using an adjuvant, using an antibody characterized by the prior art as being neutralizing for influenza A and B subtypes, etc.
	The invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Response to Arguments
Applicant's arguments filed 11/9/2020 have been fully considered but they are not persuasive. This is in response to the “Reply after Final”. Applicant argues that the . 
However, it is not clear as what Applicant was trying to gain by pointing to such teachings which provide that a preferred administration route is by inhalation, wherein the dosage range may be 0.01-100 mg/kg body weight, preferably 0.01-15 mg/kg body weight.
Applicant then points to teachings provided by Dreyfus for allegedly teaching that weight loss profiles indicated that “only treatment using 15 mg/kg CR9114 was significantly different from vehicle”; Fig. S2 was provided. Applicant concludes that the ordinary artisan would not have prepared a composition containing CR9114 at dosages of 1mg/kg or less “since Dreyfus teaches away from the efficacy of such low dosages”.
This analysis is incorrect. See p. 1345, col. 3 for the following recitation: “Despite the apparent lack of in vitro neutralizing activity, 15 mg/kg and ≥5 mg/kg of CR9114 fully protected mice from lethality after challenge with B/Florida/4/2006 and B/Malaysia/2506/2004, respectively, with significant protection against the latter virus with 1.7 and 0.6 mg/kg (Fig. 2C and fig. S2C).”
Applicant argues that intranasal administration of CR9114 antibody is more effective at a 1 mg/kg dosage in influenza B-infected mice in comparison to anti-influenza B antibodies administered IP at the same or higher dosages. Applicant alleges that IN administration was more effective than IP at all doses tested and that IN 
In response, it is not clear as to why one would find this to be surprising or unexpected results. The mucosal membrane would be expected to require a smaller amount of antibodies in view of the specific and smaller surface area as opposed to that of the body cavity. Weltzin indicates that a neutralizing antibody can limit the initial viral infection of the mucosal membrane; see p. 384, col. 1 and Figure 1. While Applicant notes that the Examiner has not provided any reasoned basis to suggest that an ordinary artisan would have recognized that IN administration of anti-influenza antibodies is more effective than the system administration of the antibodies, note that this not instantly claimed and it is not clear how this is even relevant to the Examiner’s function. 
The arguments are not persuasive or clear.
Applicant's arguments filed 12/7/2020 have been fully considered but they are not persuasive. This is in response to the “Amendment and RCE”. Applicant argues that Dreyfus teaches away from using such antibodies at low dosages. As noted above, this is incorrect. See p. 1345, col. 3 for the following recitation: “Despite the apparent lack of in vitro neutralizing activity, 15 mg/kg and ≥5 mg/kg of CR9114 fully protected mice from lethality after challenge with B/Florida/4/2006 and B/Malaysia/2506/2004, respectively, with significant protection against the latter virus with 1.7 and 0.6 mg/kg (Fig. 2C and fig. S2C).”

In response, the combined teachings of the prior art meets the claim limitations. Also see MPEP 2112.01 II. COMPOSITION CLAIMS-IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES.
	Applicant alleges that if an ordinary artisan would been motivated to use low dosages of CR9114 in a microneutralization assay and the composition was subsequently found to be effective in the treatment and prophylaxis of influenza, such property would not indicate that the claims are obvious.
	The argument is not clear. The rejection above provides a motivation to produce compositions comprising low concentrations of antibodies. Assays used for the functional characterization of antibodies would not require compositions comprising high dosages of antibodies and one of ordinary skill in the art would have been motivated to make compositions comprising various concentrations of antibodies, including low concentrations, for antibody characterization, such as determining the Kd value or competitive binding. 
	See above which addresses the argument that the Dreyfus reference was misanalysed by Applicant.
	Applicant points to the Weltzin and McBride references and the Office Action filed 12/16/2019. Applicant argues that Weltzin states that intranasal treatment is very efficient, requiring an antibody dose of 50 mg/kg for protection. Then, Applicant notes that the antibodies (or gamma globulin part of blood) which are delivered at low doses 
	In response, the teaching by Weltzin that intranasal treatment requires a dose of 50 mg/kg for protection refers to a journal article which describes the antiviral effect of gamma globulin (see References for reference number 3 entitled, in part: Antiviral effect of human gamma globulin in mice.); thus, this refers to polyclonal antibodies and not monoclonal antibodies which appears to be Applicant’s argument against the Office. Applicant’s motivation for selecting the reference by Renegar and Small for argument is not clear. It appears from the argument that this reference was cherry picked for the mention of monoclonal antibodies in the reference; it is not clear how this is on point with the Office’s arguments filed 12/16/2019 or currently presented arguments.
	Applicant states that there is a difference between monoclonal antibodies and polyclonal serum wherein the latter is undefined. The Office agrees but the argument itself or where it came from is still not clear. The claims are directed to monoclonal antibodies. Weltzin was cited in 12/19/2019 to demonstrate that an antibody may bind virus particles to prevent them from infecting target cells and such encounter occurs at an early stage of infection; Weltzin also teaches that the delivery of an antibody merely requires modest amounts for upper airways. This shows how the IN administration of an antibody would behave during the early stages of infection on the airway side; this would not be observed when administered via a IP route. Applicant points to the Rockman reference but it is not clear how it is relevant for Rockman teach administering gamma globulin. The rejection was not based on Rockman or gamma globulin. 
Applicant is invited to respond to the Office’s arguments in view of the current rejection. Applicant presents arguments which appear to be incorrect or unrelated. In fact, the Remarks do not address the teachings by Kwaks, Ekiert, Kauvar or Horowitz at all. 
Also note that the instant specification provides the following teachings:
[0116]  Recently, neutralizing antibodies have been identified that function in a similar manner by preventing viral egress, this example of neutralization includes the CR9114 antibody on influenza B viruses (Dreyfus et al (2012) Science 337:1343-1348). 

[0222] CR9114 binds a conserved epitope in the HA stem and protects against lethal challenge with influenza A and B viruses when administered IV (Dreyfus C et al (2012) Science Express 9 Aug. 2012 10.1126/science.1222908).

[0235] The antibody CR9114 binds and is effective against influenza type A and also type B viruses, as indicated above and noted in Table 1 and previously reported (Dreyfus C et al (2012) Science 337(6100):1343-1348).

Conclusion
	No claim is allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036.  The examiner can normally be reached on M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE S HORNING/Primary Examiner, Art Unit 1648